221 F.2d 799
Gordon K. DARCY, Petitioner,v.Harley O. TEETS, Warden of the California State Prison, SanQuentin, California, Respondent.
No. 14709.
United States Court of Appeals Ninth Circuit.
April 25, 1955.

Gordon K. Darcy, Represa, Cal., in pro. per., for appellant.
Edmund G. Brown, Atty. Gen., Clarence A. Linn, Deputy Atty. Gen., State of California, San Francisco, Cal., for appellee.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Appellant seeks our order to dismiss his appeal from a judgment denying his application for a writ of habeas corpus in which he apparently seeks to attack a judgment of the Superior Court, State of California.  The ground of his motion is that the application was premature due to the fact that he was serving time for another judgment.  That time has now expired and he can now initiate a new proceeding in habeas corpus.


2
The motion to dismiss is granted.